Citation Nr: 1436346	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-27 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether the claim of service connection for chronic depression should be reconsidered.

2. Whether the claim of service connection for a low back disorder should be reconsidered.

3. Whether the claim of service connection for right knee disorder should be reconsidered.  

4. Whether the claim of service connection for right shoulder disorder should be reconsidered.

5. Entitlement to service connection for right knee disorder.

6. Entitlement to service connection for low back disorder.

7. Entitlement to service connection for chronic depression.

8. Entitlement to service connection for right shoulder disorder.

9. Entitlement to service connection for left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to September 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issues of entitlement to service connection for depression, low back disorder, and bilateral shoulder disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection was denied for depression, right shoulder disorder, right knee disorder, and low back disorder in an April 2005 rating decision.  At that time, VA had not been able to obtain the Veteran's service treatment records.

2. VA received service treatment records that existed at the time of the prior adjudication, but were not associated with the claims file and are pertinent to the claims for depression, right shoulder, right knee, and low back disorders.

3. The evidence does not show a current right knee disability.


CONCLUSIONS OF LAW

1. In light of the receipt of additional, relevant service records, the issue of entitlement to service connection for depression is subject to reconsideration. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2013).

2. In light of the receipt of additional, relevant service records, the issue of entitlement to service connection for a low back disorder is subject to reconsideration. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2013).

3. In light of the receipt of additional, relevant service records, the issue of entitlement to service connection for right knee disorder is subject to reconsideration. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2013).

4. In light of the receipt of additional, relevant service records, the issue of entitlement to service connection for right shoulder disorder is subject to reconsideration. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2013).

5. The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In November 2007, prior to adjudication of his claims, the RO sent the Veteran letters, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

VA medical records have been obtained and considered.  Additional private medical records have also been considered.  After numerous attempts, VA could not obtain service treatment records, other than those for dental treatment, and further attempts would be futile.  However, the Veteran sent copies of numerous service treatment records in his possession, which have been considered.  VA was not required to provide an examination on the claim for a right knee disability because the evidence does not show any disability of the right knee.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board does not find any outstanding development necessary to adjudicate the claim decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

I. Reconsideration

The Veteran's claims of service connection for depression, low back disorder, right knee disorder, and right shoulder disorder were denied by the RO in April 2005.  In October 2007 he sought to reopen those claims.

Generally, where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  However, if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a).  38 C.F.R. § 3.156(c).  An award made based all or in part on these newly-associated service records is effective on the date entitlement arose or the date VA received the previous claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.  Id.  

Here, the RO denied the claims for service connection in an April 2005 rating decision.  At that time, the RO was not able to obtain the Veteran's service records and issued a February 2005 memorandum noting that further attempts to obtain the records would be futile.  

Since the prior denial, the Veteran sent copies of numerous service treatment records that are pertinent to the claims of service connection for depression, low back disorder, right knee disorder, and right shoulder disorder.  As such, these claims will be reconsidered without the need for new and material evidence.  See 38 C.F.R. § 3.156(c).  

II. Right Knee Claim

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms observable by his senses; however, he is not competent to diagnose a knee disability as this requires specialized knowledge of the musculoskeletal system and diagnostic testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran credible, as his statements were detailed and consistent.  

The criteria of service connection for a right knee disorder have not been met, as the evidence does not establish a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.  Service treatment records from January 1993 and June 1981 show complaints of knee pain and note edema and tenderness.  The claims file contains VA treatment records from June 2004 to October 2010.  These records are silent for any complaints of right knee problems.  The VA records also show no treatment for or diagnosis of a right knee disability.  Similarly, the Veteran has not reported any current right knee symptoms, other than by the act of filing a claim.  There are no other medical records from the claim period.  As such, the evidence fails to show any manifestations of a chronic current disability.

Service connection may not be granted where there is no present disability shown.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303.  Analysis of the other elements of service connection is unnecessary and the claim must be denied.  See id.    

The preponderance of the evidence is against service connection for a right knee disability.  See 38 C.F.R. § 3.303.  As such, the benefit of the doubt doctrine is inapplicable and the claim is denied.  See 38 C.F.R. § 3.102.  


ORDER

Relevant service treatment records having been received, the petition to reconsider a claim of service connection for depression is granted.

Relevant service treatment records having been received, the petition to reconsider a claim of service connection for a low back disorder is granted.

Relevant service treatment records having been received, the petition to reconsider a claim of service connection for a right knee disorder is granted.

Relevant service treatment records having been received, the petition to reconsider a claim of service connection for a right shoulder disorder is granted.

Service connection for right knee disorder is denied.


REMAND

VA treatment records show current treatment for depression and back and shoulder pain; service treatment records show depression, back, and shoulder symptoms.  Given these circumstances, the Board finds that the Veteran should be afforded VA examinations to determine the etiology of the claimed disorders.  See McLendon, 20 Vet. App. at 79 .      

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records pertinent to the Veteran's claims.

2. After completing the above task, forward the claims file to a VA mental health examiner to address the claim of depression.  All appropriate testing should be completed.  The examiner should answer the following:

Is the Veteran's current depression at least as likely as not related to depression in service?  

Please take note of the Veteran's reports of symptoms, in-service treatment, and treatment in the intervening period.

The examiner must provide reasons for each opinion that take into account the Veteran's reports of symptoms and treatment.  Such reports cannot be rejected merely because there is an absence of supporting clinical evidence.  

If an opinion cannot be offered without resort to speculation, Court cases require the examiner to state whether the inability is due to the lack of scientific knowledge or the lack of evidence.

3. After associating any VA treatment records, schedule the Veteran for a VA examination to address his low back and bilateral shoulder claims.  All appropriate testing should be completed.  The examiner should answer the following:

a. Does the Veteran have a current low back disability, other than pain?

b. Is Veteran's current low back disability at least as likely as not related to symptoms and treatment from service?

c. Does the Veteran have a current right shoulder disability?

d. Is the Veteran right shoulder disability at least as likely as not related to symptoms and treatment from service?

e. Is there any other current left shoulder disability?  If so, is that disability at least as likely as not related to service?

Please take note of the Veteran's reports of continuous symptoms associated with prolonged sitting and desk work.

The examiner must provide reasons for each opinion that take into account the Veteran's reports of symptoms and treatment.  Such reports cannot be rejected merely because there is an absence of supporting clinical evidence.  

If an opinion cannot be offered without resort to speculation, Court cases require the examiner to state whether the inability is due to the lack of scientific knowledge or the lack of evidence.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


